Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue.
Authorization for this examiner’s amendment was given in a telephone interview with Kathy Wojtalewicz on 3/21/22.

The application has been amended as follows:
Dependent claim 8 is now cancelled.
Independent claims 1, 7 and 14 and dependent claims 2-5 and 9-10 are amended so that the claims appear as follows:
1. (currently amended) A method comprising: 
receiving, by at least one processor, object model data file of a model describing at least part of a three-dimensional object to be generated using additive manufacturing; 
parsing the object model data file to extract data indicative a model type of the model,
determining, by at the least one processor, that the model type of the model is a volumetric model, from the  extracted; 
in response to determining, by the at least one processor, that the model type of the model is a volumetric model, determining, by the at least one processor, sub-volumes which represent a surface of the three-dimensional object;



the at least one processor, object generation instructions based on the object model data file and the sub-volumes; and 
generating, by an object generation apparatus, a three-dimensional object based on the object generation instructions.

2. (currently amended) A method according to claim 1 further comprising: determining, by the at least one processor, a second type of volumetric model, the sub-volumes are associated with print materials; and in response to, determining, by the at least one processor, that the model type is the first type of volumetric model, determining, by at least one processor, a volumetric model of the second type.  

3. (currently amended) A method according to claim 2 further comprising determining, by the at least one processor, a resource usage evaluation for an object based on the second type of volumetric model.  

4. (currently amended) A method according to claim 1 further comprising determining, by the at least one processor, a geometrical description of the object and combining object models of a plurality of objects using the geometrical description to form a fabrication batch.  

5. (currently amended) A method according to claim 1 further comprising generating, by the at least one processor, object model data describing each of a plurality of slices of the object, each slice corresponding to a layer of the object to be generated in additive manufacturing.

7. (currently amended) Apparatus comprising processing circuitry, the processing circuitry configured to

determine the model type based on data extracted 
typeselected data processing pipeline module based on the model type
wherein in response to determining that the model type is a mesh model, determining with the selected data processing pipeline module, a volumetric model describing at least part of the three-dimensional object in terms of a plurality of respective sub-volumes; and in response to determining that the model type is a volumetric model, identifying with the selected data processing pipeline module, sub-volumes which represent a surface of the three-dimensional object;  and 
an object generation apparatus to generate a three-dimensional object based on the object generation instructions.

8. (canceled) 

9. (currently amended) Apparatus according to claim [[8]] 7 wherein the the processing circuitry is further configured to determine the volumetric model to be an object property voxel model, in which at least one voxel is associated with an object property, or a print material voxel model, in which at least one voxel is associated with print materials for generating the object. 

10. (currently amended) Apparatus according to claim 7 wherein the processing circuitry is further configured to determine an image representing a layer of an object generation chamber.

14. (currently amended) A tangible machine readable medium storing instructions which, when executed by a processor, cause the processor to: 
parse object model data files to extract data indicative of a model type; 
determine the model type based on data extracted by the data parser; 
select a data processing pipeline module, based on the model category, from a plurality of different predetermined data processing pipeline 3App. No. 16/605,348Response to action dated Nov. 9, 2021modules for the data file to generate object generation instructions with the selected data processing pipeline module based on the model type; 
wherein in response to determining that the model type is a mesh model, determining with the selected data processing pipeline module a volumetric model describing at least part of the three-dimensional object in terms of a plurality of respective sub-volumes; and, in response to determining that the model type is a volumetric model, identifying with the selected data processing pipeline module sub-volumes which represent a surface of the three-dimensional object;  
apply the selected data processing pipeline to an object model data file to generate object generation instructions; and 
generate a three-dimensional object with an object generation apparatus based on the object generation instructions; wherein the predetermined data processing pipelines comprise a voxel generation pipeline, a surface determination pipeline and a voxel level print material specification pipeline.

REASONS FOR ALLOWANCE
	Claims 1-5, 7, 9-12 and 14-15 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claims 1-5
Regarding claim 1, the prior art of record, Yona et al. (US 20190339671) discloses a method of operating a printing system configured to allow automatic additive manufacturing using one-button 3D printing software solution. The system comprises a 3D printing agent providing automated control and accessibility to a 3D printing device, and providing additive manufacturing, and a 3D printing backend providing pre¬ printing logic and workflow allowing automated control of the additive manufacturing solution. The system further includes a machine learning sub-system for object file identification, classification and pattern recognition to make decisions for further 3D object printing providing a one-button 3D printing user experience (Yona, see Fig.1A, Fig. 1B and their corresponding paragraphs). The prior art of record, Schmidt et al. (US 20170061036) discloses a method for operating a model engine for receiving and processing a 3D surface model representing the surface of a 3D object, the 3D surface model comprising at least two distinct surface regions associated with at least two different materials. The 
However, regarding claim 1, the combination of prior arts does not describe:
receiving, by at least one processor, object model data file of a model describing at least part of a three-dimensional object to be generated using additive manufacturing;  parsing the object model data file to extract data indicative a model type of the model, determining, by at the least one processor, that the model type of the model is a volumetric model, from the data extracted; in response to determining, by the at least one processor, that the model type of the model is a volumetric model, determining, by the at least one processor, sub-volumes which represent a surface of the three-dimensional object; generating, by the at least one processor, object generation instructions based on the object model data file and the sub-volumes; and generating, by an object generation apparatus, a three-dimensional object based on the object generation instructions

Claims 7 and 9-12
Regarding claim 7, the prior art of record, Yona et al. (US 20190339671) discloses a printing system configured to allow automatic additive manufacturing using one-button 3D printing software solution. The system comprises a 3D printing agent providing automated control and accessibility to a 3D printing device, and providing additive manufacturing, and a 3D printing backend providing pre¬ printing logic and workflow allowing automated control of the additive manufacturing solution. The system further includes a machine learning sub-system for object file identification, classification and pattern recognition to make decisions for further 3D object printing providing a one-button 3D printing user experience (Yona, see Fig.1A, Fig. 1B and their corresponding paragraphs). The prior art of record, Schmidt et al. (US 20170061036) discloses a model engine for receiving and processing a 3D surface model representing the surface of a 3D object, the 3D surface model comprising at least two distinct surface regions associated with at least two different materials. The single model engine automatically produce a set of interior sheets inside the 3D surface model, the set of interior sheets defining interior boundaries and interior volumes of the different materials for the 3D object. The single model engine combines the 3D surface model with the set of interior sheets to produce a single unified model that represents the surface and interior volumes of the 3D object that comprise a single solid object having at least two different materials. At print time, the single model engine performs an export technique to produce an exportable form of the single unified model that can be received and printed by a 3D printer (Schmidt, see Fig. 15, Fig. 16 and their corresponding paragraphs). The prior art of record, Zeng et al. (US 10891786) discloses generating data for a three-dimensional (3D) printable object, mesh data into a volumetric voxel data set. The voxel data set is organized as an N-ary tree defining at least a portion of the 3D printable object. The computer usable program code converts the N-ary tree of the voxel data set into print instructions defining a truss structure, and prints the 3D object including the truss structure (Zeng, see Fig. 6, Fig. 7 and their corresponding paragraphs).
However, regarding claim 7, the combination of prior arts does not describe:
parse a data file comprising a model of at least part of an object to be generated in additive manufacturing and to extract data indicative of a model type; determine the model type based on data extracted; select a data processing pipeline module, based on the model type, from a plurality of different predetermined data processing pipeline 3App. No. 16/605,348Response to action dated Nov. 9, 2021modules for the data file to generate object generation instructions with the selected data processing pipeline module based on the model type; wherein in response to determining that the model type is a mesh model, determining with the selected data processing pipeline module, a volumetric model describing at least part of the three-dimensional object in terms of a plurality of respective sub-volumes; and in response to determining that the model type is a volumetric model, identifying with the selected data processing pipeline module, sub-volumes which represent a surface of the three-dimensional object; and an object generation apparatus to generate a three-dimensional object based on the object generation instructions.

Claims 14-15
Regarding claim 14, the prior art of record, Yona et al. (US 20190339671) discloses a CRM for operating a printing system configured to allow automatic additive manufacturing using one-button 3D printing software solution. The system comprises a 3D printing agent providing automated control and accessibility to a 3D printing device, and providing additive manufacturing, and a 3D printing backend providing pre¬ printing logic and workflow allowing automated control of the additive manufacturing solution. The system further includes a machine learning sub-system for object file identification, classification and pattern recognition to make decisions for further 3D object printing providing a one-button 3D printing user experience (Yona, see Fig.1A, Fig. 1B and their corresponding paragraphs). The prior art of record, Schmidt et al. (US 20170061036) discloses a CRM for operating a model engine for receiving and processing a 3D surface model representing the surface of a 3D object, the 3D surface model comprising at least two distinct surface regions associated with at least two different materials. The single model engine automatically produce a set of interior sheets inside the 3D surface model, the set of interior sheets defining interior boundaries and interior volumes of the different materials for the 3D object. The single model engine combines the 3D surface model with the set of interior sheets to produce a single unified model that represents the surface and interior volumes of the 3D object that comprise a single solid object having at least two different materials. At print time, the single model engine performs an export technique to produce an exportable form of the single unified model that can be received and printed by a 3D printer (Schmidt, see Fig. 15, Fig. 16 and their corresponding paragraphs). The prior art of record, Zeng et al. (US 10891786) discloses generating data for a three-dimensional (3D) printable object, mesh data into a volumetric voxel data set. The voxel data set is organized as an N-ary tree defining at least a portion of the 3D printable object. The computer usable program code converts the N-ary tree of the voxel data set into print instructions defining a truss structure, and prints the 3D object including the truss structure (Zeng, see Fig. 6, Fig. 7 and their corresponding paragraphs).
However, regarding claim 14, the combination of prior arts does not describe:
parse object model data files to extract data indicative of a model type; determine the model type based on data extracted by the data parser; select a data processing pipeline module, based on the model category, from a plurality of different predetermined data processing pipeline 3App. No. 16/605,348Response to action dated Nov. 9, 2021modules for the data file to generate object generation instructions with the selected data processing pipeline module based on the model type; wherein in response to determining that the model type is a mesh model, determining with the selected data processing pipeline module a volumetric model describing at least part of the three-dimensional object in terms of a plurality of respective sub-volumes; and, in response to determining that the model type is a volumetric model, identifying with the selected data processing pipeline module sub-volumes which represent a surface of the three-dimensional object;  apply 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON LIN whose telephone number is (571)270-3175.  The examiner can normally be reached on Monday-Friday 9:30 a.m. – 6:00 p.m. PST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rocio Del Mar Perez-Velez can be reached on (571)270-5935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/JASON LIN/
Primary Examiner, Art Unit 2117